                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10
11   IN RE THE PETITION OF:                             Case No. 18-cv-1197-RAJ
12   HARO, MAHAMUD M.,
                                                        ORDER GRANTING
13                 Petitioner.                          RESPONDENT’S MOTION
                                                        TO DISMISS
14
15
                                      I.   INTRODUCTION
16
            This matter comes before the Court on Respondent United States of America’s
17
     Motion to Dismiss. Dkt. # 8. Petitioner did not file a response. For the reasons set forth
18
     below, the Court GRANTS Respondent’s Motion.
19
                                      II. BACKGROUND
20
            On or about July 11, 2018, Petitioner filed a Petition for Naturalization in King
21
     County Superior Court. Dkt. # 1-2 at 1–2. Petitioner seeks to become a citizen of both the
22
     United States and the state of Washington. Id. at 2. The filing gives notice to the United
23
     States Attorney General, the Washington State Attorney General, the King County
24
     Superior Court Clerk, and the King County Superior Court. Id. As part of his application,
25
     Petitioner provides background information on his mother and father, both United States
26
     citizens, as well as various signed oaths and declarations. Id. at 2–7.
27
28   ORDER – 1
1           On August 15, 2018, Respondent United States of America filed a notice of
2    removal, and then on August 24, 2018, Respondent filed a motion to dismiss for lack of
3    subject matter jurisdiction. Dkt. ## 1, 8. Respondent notes that a search of the United
4    States Citizenship and Immigration Services (“USCIS”) records revealed that Petitioner
5    filed an application for naturalization (N-400) on January 26, 2015, which was denied on
6    January 25, 2016. Dkt. # 9, ¶¶ 1-3. Petitioner did not file an appeal of the decision. Id., ¶
7    4. Petitioner also filed an application for citizenship (N-600) on August 8, 2017, which
8    was denied on November 13, 2017. Id., ¶¶ 5-6. Again, Petitioner did not appeal the
9    determination. Id., ¶ 7. Neither an application for naturalization nor certificate of
10   citizenship for Petitioner is currently pending before USCIS at this time. Id., ¶ 8.
11          On September 17, 2018, Respondent Washington State Office of the Attorney
12   General filed a response in concurrence to the motion to dismiss. Dkt. # 14. On September
13   20, 2018, Petitioner filed a motion to remand the proceedings to King County Superior
14   Court. Dkt. # 15.
15                                    III. LEGAL STANDARD
16          A.        FRCP 12(b)(1)
17          Federal courts are tribunals of limited jurisdiction and may only hear cases
18   authorized by the Constitution or a statutory grant. Kokkonen v. Guardian Life Ins. Co. of
19   America, 511 U.S. 375, 377 (1994). The burden of establishing subject-matter jurisdiction
20   rests upon the party seeking to invoke federal jurisdiction. Id. Once it is determined that
21   a federal court lacks subject-matter jurisdiction, the court has no choice but to dismiss the
22   suit. Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006); Fed. R. Civ. P. 12(h)(3) (“If the
23   court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss
24   the action.”).
25          A party may bring a factual challenge to subject-matter jurisdiction, and in such
26   cases the court may consider materials beyond the complaint. PW Arms, Inc. v. United
27   States, 186 F. Supp. 3d 1137, 1142 (W.D. Wash. 2016) (citing Savage v. Glendale Union
28   ORDER – 2
1    High Sch., 343 F.3d 1036, 1039 n. 2 (9th Cir. 2003); see also McCarthy v. United States,
2    850 F.2d 558, 560 (9th Cir. 1988) (“Moreover, when considering a motion to dismiss
3    pursuant to Rule 12(b)(1) the district court is not restricted to the face of the pleadings, but
4    may review any evidence, such as affidavits and testimony, to resolve factual disputes
5    concerning the existence of jurisdiction.”).
6                                        IV. DISCUSSION
7           Respondent United States of America brings a motion to dismiss for lack of subject
8    matter jurisdiction. As noted, a party may either challenge jurisdiction on the face of the
9    complaint or provide extrinsic evidence demonstrating lack of jurisdiction on the facts of
10   the case. PW Arms, Inc., 186 F. Supp. 3d at 1142. Here, Respondent has filed a declaration
11   from USCIS stating Petitioner has no applications for naturalization currently before, or
12   recently decided by, the agency. Dkt. # 9, ¶ 8. Petitioner instead filed a petition in King
13   County Superior Court. Dkt. # 1-2.
14          The Ninth Circuit has acknowledged that district courts no longer have jurisdiction
15   to grant or deny naturalization applications. See Hernandez de Anderson v. Gonzales, 497
16   F.3d 927, 932-33 (9th Cir. 2007); Teng v. Dist. Dir., U.S. Cit. & Immigr. Servs., 820 F.3d
17   1106, 1109 (9th Cir. 2016) (“The result of the [Immigration Act of 1990] was that, going
18   forward, the federal courts effectively lost jurisdiction over naturalization proceedings.”).
19   The “sole authority to naturalize persons as citizens of the United States is conferred upon
20   the Attorney General,” not the courts. 8 U.S.C. § 1421(a). Applications for naturalization
21   must be submitted to USCIS prior to seeking judicial review. See id. §§ 1421(c) (judicial
22   review after denial of application), 1447(b) (judicial review after delay in process). The
23   facts currently before the Court do not permit the exercise of jurisdiction.
24          Because the Court lacks subject matter jurisdiction to determine the petition for
25   naturalization, Respondent’s Motion to Dismiss (Dkt. # 8) is GRANTED without
26   prejudice. Petitioner’s Motion to Remand (Dkt. # 15) is DENIED as moot.
27
28   ORDER – 3
1                                    V. CONCLUSION
2            For the reasons stated above, the Court GRANTS Respondent’s Motion to Dismiss
3    (Dkt. # 8) without prejudice. Petitioner’s Motion to Remand (Dkt. # 15) is DENIED as
4    moot.
5
             DATED this 6th day of February, 2019.
6
7
8
9
                                                     A
                                                     The Honorable Richard A. Jones
10                                                   United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
